     Case: 1:19-cr-00277 Document #: 11 Filed: 04/22/19 Page 1 of 3 PageID #:25
                                                                    FILED
                                                                      APR   22    2019
                       UNITED STATES DISTRICT COURT
                       NoRTHERNDISTRICToTILLINoIfu
                                EASTERN     DlvlsloN                  sta'"   -
                                                                 "qE^l1?Fg3i,trt#if"ti-3,
                                                               uNtTED

IINITF]D STATES OF AMERICA
                                                   No. 19 CR 277

                                                   Rebecca R. Pallmeyer
CONCEPCION MALINEK                                 Acting Chief Judge

             GO\'ERNMENT'S MOTION FOR AN EXTENSION OF
                   TIME TO RETURNAN INDICTMENT
       The UMTED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully moves this

Court for an extension of time, to and inciuding May 27, 20L9, in which to seek the

return of an indictment against defendant Concepcion Malinek, pursuant to Title          18,

United States Code, Section 3161(h)(7). In support of this motion, the government

states as follows:

                                    Background
       1.     On March 26,2019, defendant was charged by criminal complaint with

two counts of labor trafficking, in violation of 18 U.S.C. $ 1589(aX2) and (a)(4). R.    1.

       2.     Defendant was arrested on March 26,2079, at her residence in Ciccro,

Illinois. Defendant madc an initial appearance on March 26, 2019, before Magistrate

Judge CoIe in the Northern District of Illinois. R.3. A dctcntion hearing was held on

March 28, 2019, and Judge CoIe ordercd thc dcfendant detained as a risk of llight

and danger to the community on the govcrnment's motion.          R.5.     The defendant

waived her preliminary examination hearing. Id.
       Case: 1:19-cr-00277 Document #: 11 Filed: 04/22/19 Page 2 of 3 PageID #:25




         3.     The defendant is currently without counsel as shc searchcs for a privatc

attorney so the government has becn unablc to determine if the defendant objects to

this motion.

                                       Argument
         4.    According to the Speedy Trial Act, the government must file any

information or indictment charging an individual with the commission of an offense

within thirty days from the date on which the individual was arrested. 18 U.S.C.

S    3161(b). Time may be excluded from the computation of this thirty-day period      if   a

judge grants a motion for a continuance made by the government upon flnding that

the ends ofjustice served by granting the continuance outweigh thc best interest of

the defendant and public in a speedy trial. Id.   S   3161(hX7)(A); see also Un ited States

u.   Adams,625 F.Sd 377,378-79 (7th Cir. 2010). In granting a motion for the exclusion

of time, courts may consider whether "delay in the filing of the indiotment is caused

because the arrest occurs at a time such that   it is unreasonable    to expect return and

filing ofthe indictment within' thirty days ofthe arrest, and whether "thc facts upon

which the grand jury must base its determination are unusual or complex." 18 U.S.C.

s 3161(h)(TXBXiii).

         5.    Because the defendant was arrested on March 26,2019, and made her

initial appearance on the   same date, the thirty-day deadline for an indictment to be

filed against is April 25,2019.

         6.    For the reasons set forth in the govcrnment's sealed Attachment, the

government seeks an extension of time to and including May 27, 2019, in which to

return an indictment or file an information.
    Case: 1:19-cr-00277 Document #: 11 Filed: 04/22/19 Page 3 of 3 PageID #:25




                                  Conclusion
      WHEREFORE, for these reasons, and for the reasons set forth            in   the

government's sealed Attachment, the United States respectfully requests that this

Court grant this motion and extend time for returning an indictment or filing an

information to, and including, May 27,2019.

                                              Respectfully submitted,
                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                     By:       sl Christopher V. Parente
                                              CHRISTOPHER V. PARENTE
                                              Assistant United States Attorney
                                              219 S. Dearborn Street
                                              Chicago, Illinois 60604
                                              (372) 886-2447
